Exhibit Semiannual Servicer’s Certificate CenterPoint Energy Transition Bond Company II, LLC $1,851,000,000 Series A Transition Bonds Pursuant to Section 6 of Annex 1 to the Transition Property Servicing Agreement (the "Agreement"), dated as of December 16, 2005, between CenterPoint Energy Houston Electric, LLC, as Servicer, and CenterPoint Energy Transition Bond Company II, LLC, as Issuer, the Servicer does hereby certify as follows: Capitalized terms used in this Semiannual Servicer’s Certificate have their respective meanings as set forth in the Agreement.References herein to certain sections and subsections are references to the respective sections and subsections of the Agreement. Collection Periods: January 31, 2008 through July 30, 2008 Payment Date: August 1, 2008 Today's Date: July 30, 2008 1. Collections Allocable and Aggregate Amounts Available for Current Payment Date: i. Remittances for the January 31, 2008 Collection Period 141,585.57 ii. Remittances for the February 1 through 29, 2008 Collection Period 12,598,724.49 iii. Remittances for the March 1 through 31, 2008 Collection Period 12,588,677.39 iv. Remittances for the April 1 through 30, 2008 Collection Period 12,409,302.19 v. Remittances for the May 1 through 31, 2008 Collection Period 13,406,246.49 vi. Remittances for the June 1 through 30, 2008 Collection Period 12,808,044.52 vii. Remittances for the July 1 through 30, 2008 Collection Period 17,203,492.59 viii. Net Earnings on Collection Account [1/1/08 through 6/30/08] General Subaccount 712,965.77 Capital Subaccount 146,068.49 Excess Funds Subaccount 172,246.26 ix. General Subaccount Balance (sum of i through viii above) 82,187,353.76 x. Excess Funds Subaccount Balance as of Prior Payment Date 12,140,488.33 xi. Capital Subaccount Balance as of Prior Payment Date 9,255,000.00 xii. Collection Account Balance (sum of ix through xi above) 103,582,842.09 2. Outstanding Amounts as of Prior Payment Date: i. Tranche A-1 Principal Balance 89,916,590.00 ii. Tranche A-2 Principal Balance 368,000,000.00 iii. Tranche A-3 Principal Balance 252,000,000.00 iv. Tranche A-4 Principal Balance 519,000,000.00 v. Tranche A-5 Principal Balance 462,000,000.00 vi. Aggregate Principal Balance of all Series A Transition Bonds 1,690,916,590.00 3. Required Funding/Payments as of Current Payment Date: Projected Principal Semiannual Series A Principal Balance Principal Due i. Tranche A-1 50,875,178.00 39,041,412.00 ii. Tranche A-2 368,000,000.00 0.00 iii. Tranche A-3 252,000,000.00 0.00 iv. Tranche A-4 519,000,000.00 0.00 v. Tranche A-5 462,000,000.00 0.00 vi. For all Series A Transition Bonds 1,651,875,178.00 39,041,412.00 Transition Days in Bond Interest Interest Rate Period (1) Interest Due vii. Required Tranche A-1 Interest 4.840% 180 2,175,981.48 viii. Required Tranche A-2 Interest 4.970% 180 9,144,800.00 ix. Required Tranche A-3 Interest 5.090% 180 6,413,400.00 x. Required Tranche A-4 Interest 5.170% 180 13,416,150.00 xi. Required Tranche A-5 Interest 5.302% 180 12,247,620.00 (1) On 30/360 Day basis. 43,397,951.48 Funding Required Level Required xii. Capital Subaccount 9,255,000.00 0.00 4. Allocation of Remittances as of Current Payment Date Pursuant to Section 8.02(d) of Indenture: i. Trustee Fees and Expenses 2,540.00 ii. Servicing Fee 462,750.00 (1) iii. Administration Fee and Independent Managers Fee 50,000.00 (2) iv. Operating Expenses 41,393.67 (3) v. Semiannual Interest (including any past-due Semiannual Interest for prior periods) Per $1,000 of Original Series A Aggregate Principal Amount 1. Tranche A-1 Interest Payment 2,175,981.48 8.70 2. Tranche A-2 Interest Payment 9,144,800.00 24.85 3. Tranche A-3 Interest Payment 6,413,400.00 25.45 4. Tranche A-4 Interest Payment 13,416,150.00 25.85 5. Tranche A-5 Interest Payment 12,247,620.00 26.51 vi. Principal Due and Payable as a result of (A) Event of Default or (B) on Final Maturity Date Per $1,000 of Original Series A Aggregate Principal Amount 1. Tranche A-1 Principal Payment 0.00 0.00 2. Tranche A-2 Principal Payment 0.00 0.00 3. Tranche A-3 Principal Payment 0.00 0.00 4. Tranche A-4 Principal Payment 0.00 0.00 5. Tranche A-5 Principal Payment 0.00 0.00 (C) Principal Scheduled to be Paid on Current Payment Date Per $1,000 of Original Series A Aggregate Principal Amount 1. Tranche A-1 Principal Payment 39,041,412.00 156.17 2. Tranche A-2 Principal Payment 0.00 0.00 3. Tranche A-3 Principal Payment 0.00 0.00 4. Tranche A-4 Principal Payment 0.00 0.00 5. Tranche A-5 Principal Payment 0.00 0.00 vii. Amounts Payable to Credit Enhancement Providers (if applicable) N/A viii. Operating Expenses not Paid under Clause (iv) above 0.00 ix. Funding of Capital Subaccount 146,068.49 x. Net Earnings in Capital Subaccount Released to Issuer 0.00 xi. Deposit to Excess Funds Subaccount 0.00 xii. Released to Issuer upon Series Retirement: Collection Account 0.00 xiii. Aggregate Remittances as of Current Payment Date 83,142,115.64 (1) Servicing fee: $1,851,000,000 x .05% x 180/360 $462,750.00 (2) Administration fee: $100,000 x 180/360 $50,000.00 (3) Reimbursement to Administrator for fees/expenses paid to outside legal counsel ($10,555.00), printer ($5,690.00), independent public accountant ($5,141.00), rating agencies ($10,000.00) and L/C issuing bank ($10,007.67) 5. Subaccount Withdrawals as of Current Payment Date (if applicable, pursuant to Section 8.02(d) of Indenture): i. Excess Funds Subaccount (available for 4.i. through 4.ix.) 954,761.88 ii. Capital Subaccount (available for 4.i. through 4.viii.) 0.00 iii. Total Withdrawals 954,761.88 6. Outstanding Amounts and Collection Account Balance as of Current Payment Date (after giving effect to payments to be made on such Payment Date): Series A i. Tranche A-1 Principal Balance 50,875,178.00 ii. Tranche A-2 Principal Balance 368,000,000.00 iii. Tranche A-3 Principal Balance 252,000,000.00 iv. Tranche A-4 Principal Balance 519,000,000.00 v. Tranche A-5 Principal Balance 462,000,000.00 vi. Aggregate Principal Balance for all Series A Transition Bonds 1,651,875,178.00 vii. Excess Funds Subaccount Balance 11,185,726.45 viii. Capital Subaccount Balance 9,401,068.49 ix. Aggregate Collection Account Balance 20,586,794.94 7. Shortfalls In Interest and Principal Payments as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Semiannual Interest Series A 1. Tranche A-1 Bond Interest Payment 0.00 2. Tranche A-2 Bond Interest Payment 0.00 3. Tranche A-3 Bond Interest Payment 0.00 4. Tranche A-4 Bond Interest Payment 0.00 5. Tranche A-5 Bond Interest Payment 0.00 ii. Semiannual Principal Series A 1. Tranche A-1 Principal Payment 0.00 2. Tranche A-2 Principal Payment 0.00 3. Tranche A-3 Principal Payment 0.00 4. Tranche A-4 Principal Payment 0.00 5. Tranche A-5 Principal Payment 0.00 8. Shortfall in Required Subaccount Level as of Current Payment Date (after giving effect to payments to be made on such Payment Date): i. Capital Subaccount 0.00 IN WITNESS HEREOF, the undersigned has duly executed and delivered this Semiannual Servicer's Certificate this 30th day of July, 2008. CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC, as Servicer by: /s/ Linda Geiger Linda Geiger Assistant Treasurer
